United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Powell, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1708
Issued: January 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 31, 2014, appellant filed a timely appeal from a February 19, 2014 merit decision
and a June 23, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a recurrence of
disability on or about September 30, 2013 causally related to the accepted employment injury of
August 29, 2009; and (2) whether OWCP properly denied appellant’s request for
reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 29, 2009 appellant, then a 58-year-old rural carrier associate, injured her back
when lifting a flat short tray while in the performance of duty.2 On April 12, 2010 OWCP
accepted displacement of intervertebral lumbar disc at L4-5 and lumbar sprain and authorized a
L4-5 discectomy on April 9, 2010. Appellant stopped work on September 14, 2009 and returned
to work on October 14, 2009 and resigned from employment on August 2, 2010.
Appellant was treated by Dr. Mathew A. Bridger, a Board-certified family practitioner,
from September 24, 2009 to January 26, 2010, for worsening low back pain after a lifting
incident at work. Dr. Bridger diagnosed herniated disc of the lumbar spine, sciatica, and sprain
of the lumbar region. He recommended surgery. An October 17, 2009 magnetic resonance
imaging (MRI) scan of the lumbar spine revealed a paracentral disc protrusion at L4-5 with
compression on the left L5 nerve root. Appellant was treated by Dr. Michael J. Meagher, a
Board-certified neurosurgeon, on October 26, 2009, who diagnosed herniated disc at L4-5
compressing the nerve root and recommended surgery. An April 6, 2010 MRI scan of the
lumbar spine revealed L4-5 left disc extrusion displacing the L5 nerve root and an L3-4 disc
protrusion.
Appellant came under the treatment of Dr. Janet Bay, a Board-certified
neurosurgeon, who on April 9, 2010 performed a left L4 discectomy and diagnosed herniated
disc at L4 on the left. In a July 29, 2010 report, Dr. Bay estimated that appellant could return to
regular duty on September 13, 2010.
In an SF-50 notification of personnel action dated August 5, 2010, the employing
establishment indicated that appellant voluntarily resigned on August 2, 2010. Appellant began
working full time for a private employer on August 9, 2013.
On November 29, 2010 appellant filed a claim for a recurrence of disability beginning
November 10, 2010. Appellant indicated that she had back pain when she got up on the morning
of November 10, 2010. In a January 21, 2011 decision, OWCP denied the recurrence of
disability claim, finding that she had been released to full duty, that she voluntarily left the
employing establishment, and that there was no current medical evidence that established a
recurrence of her work injury. Appellant did not appeal from this decision.
On October 18, 2013 appellant filed a claim for a recurrence of disability, asserting that
on or about September 30, 2013 she had a recurrence for which she stopped work on
October 4, 2013. She reported getting out of bed and experiencing sharp pain in her back and
left leg. Appellant indicated that she worked in a desk job which did not require lifting or
walking as a customer service representative in the private sector from September 2013 to the
present. On October 18, 2013 she filed a Form CA-7, claim for compensation, requesting leave
without pay for total disability for the period October 4 to 8, 2013. The employing establishment
provided an October 16, 2013 letter which indicated that appellant was released to full duty
without restrictions and that she voluntarily resigned on August 2, 2010.

2

Appellant filed her claim as an occupational disease; however, OWCP noted that appellant alleged that she was
injured on August 29, 2009 while lifting a tray and therefore developed the claim as a traumatic injury.

2

Appellant submitted emergency room records dated October 4, 2013 where she sought
treatment for chronic low back pain beginning four days prior. She was treated by a nurse
practitioner who diagnosed sprain and lumbar strain. Appellant reported difficulty getting out of
bed and excruciating pain radiating down her leg to her knee. She was treated by Dr. Meagher
on October 8, 2013 for recurrent leg pain. Dr. Meagher noted a history of appellant’s workrelated back injury and surgery in April 2010 for an L4-5 disc herniation. He noted that
postoperatively appellant improved and was doing well until September 2013 when she was
getting out of bed and developed severe back and leg pain. Dr. Meagher noted findings of mild
weakness in appellant’s quadriceps and absent left knee reflexes bilaterally. He diagnosed
recurrent L4 radiculopathy and opined that her condition was part of her original work claim for
disc herniation at L4-5. Dr. Meagher noted that, since there was a prior disc herniation, any new
herniation would be related to the original claim and the original disc herniation since it was
presumably at the same level.
Appellant was treated by Dr. Bridger on October 11, 2013 for low back and left leg pain.
Dr. Bridger noted that appellant was injured on August 28, 2009 when lifting a tray and loading
it onto a truck. He stated that appellant worked at the employing establishment full-time, regular
duty. Appellant reported having pain and weakness down the left leg on October 11, 2013 upon
turning over and getting out of bed. Dr. Bridger noted mild pain on range of motion, negative
straight leg test bilaterally, no tenderness to palpation, and intact sensory and motor examination
in the legs. He diagnosed herniated disc of the lumbar spine, left sciatica, sprain of the lumbar
region, and herniated disc of the lumbar spine at L4-5. Dr. Bridger opined that appellant’s work
activities aggravated her underlying preexisting condition and further testing was required before
this could be determined with any certainty. He returned her to regular duty. In a form report of
work ability dated October 11 and November 7, 2013, Dr. Bridger diagnosed lumbar sprain and
strain, sciatica, and recurrent herniated disc at L4-5 and released appellant to her former position
without restrictions. In an October 11, 2013 Ohio Workers’ Compensation form report, he noted
that on August 28, 2009 she was taking a tray from a shelf and loading it onto a truck and injured
her low back. Dr. Bridger diagnosed herniated lumbar disc, left sciatica, and lumbar sprain. He
checked a box “yes” that appellant’s condition was causally related to the work injury. In
employer discharge summaries dated October 11 and November 7, 2013, Dr. Bridger noted a
history of injury and diagnosed herniated disc of the lumbar spine, left sciatica, and sprain of the
lumbar region and returned appellant to work regular duty.
By letter dated November 19, 2013, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim for recurrence of disability. It particularly
requested that she submit a physician’s reasoned opinion addressing the relationship of her
claimed condition and specific employment factors. In a November 19, 2013 letter, OWCP
asked the employing establishment to address whether appellant was currently employed. In a
letter dated November 27, 2013, the employing establishment confirmed that it no longer
employed appellant.
Appellant submitted a questionnaire dated November 25, 2013 and indicated that on
September 30, 2013 she was getting out of bed and experienced back and left leg pain. She
reported working as a customer service representative which did not require heavy lifting or
walking. Appellant believed her condition was related to her original work injury and the
recurrence was due to the surgical removal of a disc which weakened her low back. She noted

3

that she did not have any other injuries since August 29, 2013 and left the employing
establishment because she could not perform the lifting requirement and did not want to get
reinjured.
Appellant was again treated by Dr. Bridger from November 7 to December 9, 2013 for
persistent back and leg pain. He noted appellant was injured on August 28, 2009 when lifting a
tray and loading it onto a truck. Dr. Bridger noted that appellant worked full-time, regular duty.
Appellant reported getting out of bed and experiencing pain and weakness down the left leg.
Dr. Bridger noted lumbar findings of mild pain on range of motion, and intact sensory and motor
examination in the lower extremities. He diagnosed lumbar herniated disc, left sciatica, lumbar
sprain, and herniated disc at L4-5. Dr. Bridger opined that appellant’s work activities aggravated
her underlying preexisting condition and further testing was required. He returned appellant to
regular duty and noted she had not missed work due to this injury. In form reports dated
November 18 and December 9, 2013, Dr. Bridger diagnosed sprain and strain of the lumbar
spine, pain, sciatica, and recurrent herniated disc at L4-5 and released appellant to her former
position without restrictions.
In an employer discharge summary dated December 9, 2013, Dr. Bridger noted a history
of injury and diagnosed herniated disc of the lumbar spine, left sciatica and sprain of the lumbar
region and returned appellant to work regular duty. A November 8, 2013 lumbar spine MRI scan
revealed interval development of a left paracentral disc extrusion at L5-S1 displacing the S1
nerve root, decrease in size of the left paracentral disc protrusion at L4-5 with improved spinal
stenosis, and stable spinal canal stenosis at L3-4. A November 18, 2013 lumbar spine x-ray
revealed no acute abnormality and degenerative changes most pronounced at L4-5 and L5-S1
levels.
Appellant was treated by Dr. Meagher, on December 4, 2013, who noted that she did not
have a recurrent herniation at L4-5 and the large disc herniation present prior to her surgery in
April 2010 had resolved. Dr. Meagher noted a new disc herniation at L5-S1 on the left. He
indicated that in 2010 there were degenerative changes and a disc bulge at L5-S1 and he opined
that this in all likelihood related to the previous injury and was a delayed disc herniation.
On February 6, 2014 OWCP referred appellant’s record to its medical adviser for an
opinion as to whether the diagnosed L5-S1 disc herniation was causally related to the August 29,
2009 work injury by acceleration, precipitation, or aggravation. In a February 8, 2014 report, the
medical adviser opined that, based on his review of the medical record, the additional diagnosis
of L5-S1 disc herniation was not causally related to the August 29, 2009 work injury. He noted
that appellant had an L4-5 disc herniation that was treated surgically and there was no evidence
of L5-S1 involvement diagnostically or clinically at the time. The medical adviser opined that
even though there was degenerative disc disease at L5-S1 in 2010 it was implausible that it
developed into L5-S1 disc herniation and took three years to manifest.
In a decision dated February 19, 2014, OWCP found that the evidence did not establish
that appellant sustained a recurrence of disability on or about September 30, 2013 causally
related to her August 29, 2009 work injury.

4

In an undated appeal request form, appellant requested reconsideration. In an undated
statement, she referenced an MRI scan from 2009 and reports from Dr. Bridger which supported
that she sustained a disc herniation at L5-S1 from the original injury. Appellant asserted that the
disc herniation at L5-S1 was from the 2009 work injury and that this condition was work related.
She submitted an MRI scan of the lumbar spine dated October 17, 2009, reports from
Dr. Meagher dated October 8 and December 4, 2013 and an OWCP decision dated February 19,
2014, all previously of record. Appellant submitted a written note from Dr. Bridger dated
March 24, 2014 which noted that neurosurgery supported the delayed development from a
previous injury and traction forces related to a previous surgery as a neurosurgical complication
and flow through injury of a juxtaposed disc.
In a June 23, 2014 decision, OWCP denied appellant’s request for reconsideration as the
evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.3
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative, and substantial medical evidence that the claimed recurrence of disability is causally
related to the accepted injury.4 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to the employment injury and supports
that conclusion with sound medical reasoning.5 An award of compensation may not be made on
the basis of surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal
relation.6
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s displacement of lumbar disc intervertebral at L4-5 and
lumbar sprain and authorized a L4-5 discectomy on April 9, 2010. Appellant resigned from the
employing establishment on August 2, 2010 to take a job in private industry. At the time she
resigned, her physician indicated that she would be released to regular duty on
September 13, 2010. On October 18, 2013 appellant filed a claim for a recurrence of disability
noting that she sustained a recurrence on or about September 30, 2013 causally related to the
August 29, 2009 injury. The Board finds that the medical record lacks a well-reasoned narrative

3

20 C.F.R. § 10.5(x).

4

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

5

See Nicolea Bruso, 33 ECAB 1138 (1982).

6

Ausberto Guzman, 25 ECAB 362 (1974).

5

from appellant’s physicians relating her claimed recurrent disability to her accepted employment
injury.
Appellant was treated by Dr. Meagher on October 8, 2013 who diagnosed recurrent L4
radiculopathy and opined that this condition was part of her original industrial claim for disc
herniation at L4-5 on the left. Dr. Meagher noted that since there was a prior disc herniation any
new herniation would be related to the original claim and the original disc herniation. The Board
finds that, although Dr. Meagher supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusory opinion regarding why any current condition or
disability was due to the employment injury of August 29, 2009. Dr. Meagher did not explain
how or why the recurrent radiculopathy, low back and leg pain was related to the accepted
employment injury and why it was not due to nonwork-related factors such as age-related
degenerative changes.7 Similarly, in a December 4, 2013 report, he noted that appellant did not
have a recurrent herniation at L4-5 but rather she developed a new herniation at L5-S1 on the left
and opined that this in all likelihood related to the previous injury and was a delayed disc
herniation. However, the record does not indicate that OWCP accepted a disc herniation at L5S1 resulted from the accepted August 29, 2009 injury or that the L5-S1 disc herniation was
employment related. Additionally, Dr. Meagher failed to otherwise provide medical reasoning
explaining why any current condition or disability was due to the employment injury of
August 29, 2009. The Board has found that vague and unrationalized medical opinions on causal
relationship have little probative value.8 The need for fortified rationale is especially important
in a situation where appellant claimed a recurrence on or about September 30, 2013, where she
resigned from her job on August 2, 2010. Therefore, these reports are insufficient to meet
appellant’s burden of proof.
Appellant submitted reports from Dr. Bridger dated October 11 to December 9, 2013.
Dr. Bridger diagnosed herniated disc of the lumbar spine, sciatica, sprain of the lumbar region,
and herniated disc of the lumbar spine at L4-5. He noted a history of injury on August 28, 2009
and noted that appellant reported that in 2013 she was getting out of bed and experienced pain
and weakness down the left leg. Dr. Bridger opined that appellant’s work activities aggravated
her underlying preexisting condition but that further testing was required. He returned appellant
to regular duty and noted that she had not missed work due to this injury. However, Dr. Bridger
failed to specifically provide medical reasoning explaining why any current condition or
disability was due to the employment injury. Additionally, he did not seem to be aware that
appellant no longer worked for the employing establishment or how work activities aggravated
her underlying preexisting conditions and why it was not due to nonwork-related factors such as
age-related degenerative changes or duties from her current employment. The Board has found
that vague and unrationalized medical opinions on causal relationship have little probative
value.9
7

For conditions not accepted by OWCP as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not OWCP’s burden to disprove such
relationship. See Alice J. Tysinger, 51 ECAB 638 (2000).
8

See Jimmie H. Duckett, 52 ECAB 332 (2001).

9

See id..

6

Similarly, in form reports dated October 11 to December 9, 2013, Dr. Bridger diagnosed
sprain and strain of the lumbar spine, sciatica, and recurrent herniated disc at L4-5. He noted
that appellant was released to her former position without restrictions. In employer discharge
summaries dated October 11 to December 9, 2013, Dr. Bridger noted a history of injury and
diagnosed herniated disc of the lumbar spine, left sciatica, and sprain of the lumbar region and
returned appellant to work regular duty. However, Dr. Bridger did not specifically explain
whether appellant sustained a recurrence of disability causally related to the accepted
employment condition or otherwise provide medical reasoning explaining why any current
condition or disability was due to the employment injury. This is especially important where the
claim was dormant for a number of years. Likewise, in an October 11, 2013 Ohio workers’
compensation form report, Dr. Bridger diagnosed herniated disc of the lumbar spine, left sciatica
and sprain of the lumbar region. He noted with a checkmark “yes” that appellant’s condition
was causally related to the industrial injury. The Board has held that when a physician’s opinion
on causal relationship consists only of checking “yes” to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.10
The Board further notes that, in a February 8, 2014 report, an OWCP medical adviser
reviewed the medical evidence and opined that appellant’s L5-S1 condition was not causally
related to the accepted injury. He noted that appellant’s physicians had not explained why
appellant’s degenerative condition would take more than three years to develop into a clinically
significant disc herniation as a result of her work injury.
Appellant submitted reports from a nurse practitioner dated October 4, 2013; however,
the Board has held that treatment notes signed by a nurse are not considered medical evidence as
this provider is not a physician under FECA.11 Likewise, medical reports of record, such as
reports of diagnostic testing do not address causal relationship between the claimed disability
and the accepted displacement of lumbar disc intervertebral at L4-5 and lumbar sprain.
On appeal appellant asserts that her work-related injury of a herniated disc at L4-5 caused
her to have another disc herniation at L5-S1. She notes that she has back and leg pain with
weakness and numbness. However, as explained, the medical evidence lacks a rationalized
medical opinion explaining why her claimed recurrent condition or disability was due to the
work injury. There is also no contemporaneous evidence of record establishing such assertions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).

11

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).

7

LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,12 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”13
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.14
ANALYSIS -- ISSUE 2
Following OWCP’s February 19, 2014 merit decision denying appellant’s claim for a
recurrence, appellant requested reconsideration of the matter.
In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. In an undated statement, appellant referenced an MRI
scan from 2009 and reports from Dr. Bridger which she believed supported that she sustained a
disc herniation at L5-S1 from the original injury. She asserted that the disc herniation at L5-S1
was from the 2009 work injury and sought that this condition be accepted as work related. These
assertions do not show a legal error by OWCP or a new and relevant legal argument.
The underlying issue in this case is whether appellant submitted medical evidence
establishing that she sustained a recurrence of disability on or about September 30, 2013 causally
related to her August 29, 2009 work injury. That is a medical issue which must be addressed by
relevant new medical evidence.15 However, appellant did not submit any new and relevant
medical evidence in support of her claim. Appellant submitted an MRI scan of the lumbar spine
dated October 17, 2009, reports from Dr. Meagher dated October 8 and December 4, 2013 and
an OWCP decision dated February 19, 2014. However, this evidence is duplicative of evidence
12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.608(b).

15

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

previously submitted and was considered by OWCP in its decision dated February 19, 2014 and
found insufficient. Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.16 Therefore, this evidence
is insufficient to require OWCP to reopen the claim for a merit review.
Appellant submitted a written note from Dr. Bridger dated March 24, 2014 which noted
that neurosurgery supported the delayed development for a previous injury and traction forces
related to the previous surgery as a neurosurgical complication flow through injury of a
juxtaposed disc. Although this note is new, it is not relevant because it does not clearly address
the particular issue involved, whether appellant established that she sustained a recurrence on or
about September 30, 2013 causally related to the accepted work injury of August 29, 2009.17
Dr. Bridger did not clearly reference the work injury or specifically indicate that she had a
recurrence of that injury. Therefore, this new evidence is not relevant and is insufficient to
warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability causally related to her accepted condition. The Board further
finds that OWCP properly denied appellant’s request for reconsideration.

16

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
17

Phillip S. Deering, 47 ECAB 692 (1996).

9

ORDER
IT IS HEREBY ORDERED THAT the June 23 and February 19, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

